EXHIBIT 10.2













China Merchants Bank






Maximum Amount Mortgage Contract












































Made in September, 2009


 
 

--------------------------------------------------------------------------------

 
Maximum Amount Mortgage Contract
No: 8099110808


Mortgagee: Taizhou Branch, China Merchants Bank (hereinafter referred to as
"Party A")
Responsible person: Xu Yue Jun


Mortgager: (Legal person or other organization) Zhejiang Jonway Automobile Co.,
Ltd.
 (hereinafter referred to as "Party B")
Legal Representative/Responsible person: Luo Hua Liang


Mortgager: (Natural person)
ID No:


 
Whereas:
 
1.  
Party A and Party B (simultaneously as the credit applicant) signed on 11 August
2011, a credit agreement No: 8099110808 (hereinafter referred to as the "Credit
Agreement"), whereby Party A agrees to grant Party B a line of credit amounting
to Renminbi twenty-one million (RMB21,000,000) yuan (or equivalent amount of
other currencies) (hereinafter referred to as the "Credit Line") during the
credit period commencing from 11 August 2011 to 10 August 2012 (hereinafter
referred to as "Credit Period"); or

 
2.  
Party A and ____ (hereinafter referred to as the "Applicant") signed on _____ a
credit agreement No: ______ (hereinafter referred to as the "Credit Agreement"),
whereby Party A agrees to agrees to grant Applicant a line of credit amounting
to RMB (in words) ______ yuan (or equivalent amount of other currencies)
(hereinafter refers to as the "Credit Line") during the credit period commencing
from _____ to _____ (hereinafter referred to as "Credit Period").

 
In order to guarantee that all the debts owed by Party B (or the Applicant) to
Party A under the Credit Agreement will be repaid in full in timely manners,
Party B is willing to have all its properties or those for which it is entitled
to dispose of as the mortgaged property. Upon examination, Party A has agreed to
accept for Party B to have all its properties or those for which it is entitled
to dispose of as the mortgaged property. In accordance with the relevant
provisions of the law and through negotiations on the basis of equality, Party A
and Party B have reached a consensus on the following terms and hereby agreed to
enter into this Contract.
 
 
- 2 -

--------------------------------------------------------------------------------

 
Article 1  Mortgaged Property used by Party B for the Mortgage (a separate list
is attached as an annex hereof)
 
1.1
Name: Please see the details in the List of the Mortgaged Property.

 
1.2
Number or Area:

 
1.3
Place:

 
1.4
Evaluated Price and the Mortgage Rate:

 
1.5
Time limit:

 
1.6
The ownership certificate:

 
Article 2  A Maximum Amount Mortgage hereof
 
2.1
During the credit period, Party A can grant the loans or provide other credits
several times to Party B (or the Applicant) within the credit line; for
revolving credit line, Party B (or the Applicant) can use it on revolving basis
according to the amount categories; for a single credit line, Party B (or the
Applicant) shall not use it on revolving basis. The amount, time limit, specific
uses under each loan or other credit can be agreed in a specific contract.

 
The due date of each specific transaction can be a date later than the due date
of the credit period and the two Parties has no objection to it.
 
2.2
When the credit period expires, if there is still balance of the loans, advances
or other credits provided by Party A to Party B (or Applicant) under the Credit
Agreement, Party B shall use its mortgaged property to undertake the guarantee
responsibility within the scope of mortgage guarantee as prescribed in Article 3
hereof; before expiry of the credit period, if Party A exercises its recourse
against Party B (or the Applicant) according to the provisions of the Credit
Agreement or other specific contract in advance, Party B shall also undertake
the guarantee liability with the mortgaged property.

 
2.3
During the credit period, such credit services as commercial bill acceptance,
opening of letter of credit (including back-to-back letter of credit, the same
hereinafter), letter of guarantee, delivery guarantee, etc. provided by Party A
for Party B (or Applicant), even if no advance is made by Party A before the
expiration of the credit period but there are actually the advances by Party A
under the aforesaid services after expiration of the credit period, Party B
shall also undertake guarantee responsibility with the mortgaged property within
the scope of mortgage guarantee stipulated in Article 3 hereof.

 
 
- 3 -

--------------------------------------------------------------------------------

 
2.4
In the process of implementing the specific transaction under the Credit
Agreement, if Party A and Party B (or Applicant) arrive at an extension
agreement or change the relevant terms of the term, interest rate and amount,
etc. of each specific transaction, or if Party A adjusts the interest rate
during the guarantee period according to the Credit Agreement and/or the
specific contract, there is no need to obtain Party B’s consent or to notify
Party B, and Party B has acknowledged the same. Party B's guarantee obligations
under the mortgage in accordance with this contract shall not be affected.

 
2.5
If there is discrepancy in the documents received by Party A in the letter of
credit business under the Credit Agreement after Party A’s auditing but the
Applicant accepts such discrepancy, Party B shall bear the guarantee obligations
with the mortgaged property in relation to the principal and interests incurred
in external acceptance or payment by Party A and shall not defense based on the
fact that the Applicant accepts the discrepancies without the consent of Party B
or without notifying Party B.

 
2.6
Under the Credit Agreement, any amendment of letter of credit, letter of
guarantee (or the standby letter of credit), forward letter of credit acceptance
or the extension of payment due after the promised payment is due and the like
shall not subject to Party B’s consent or a notification to Party B. Party B has
acknowledged the same. Party B's guarantee responsibility under the mortgage in
accordance with this contract shall not be affected.

 
Article 3 Scope of Mortgage Guarantee
 
3.1
The scope of the mortgage guarantee hereof is the total balance sum of the
principles and the interests for the loans and other credits (up to a maximum of
RMB21,000,000) provided by Party A to Party B (or the Applicant) within the
credit line in accordance with the Credit Agreement, as well as the interest,
penalty interest, compound interest, penalty, factoring costs, charges,
insurance fees and other related expenses for realization of the mortgage
right，including but not limited to:

 
 
3.1.1
the principal balance of the loans provided by Party A according to the specific
contract under the Credit Agreement and the corresponding interest, penalty
interest, compound interest, penalty and related expenses;

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
3.1.2
the principal balance of advances Party A makes for Party B (or the Applicant)
for the performance of payment obligation by commercial bill, letter of credit,
letter of guarantee, and delivery guarantee under the Credit Agreement and
interest, penalty interest, compound interest, penalty and related expenses;

 
 
3.1.3
The loan principal balance and interest, penalty interest, compound interest,
penalty and related expenses entrusted of Bank by Party A under trade financing
business under the credit agreement;

 
 
3.1.4
Under the factoring business, Party B’s (or Applicant's) account receivable and
corresponding overdue penalties (fines) transferred to Party A, and/or the
fundamental purchase amount (fundamental factoring amount) and related factoring
costs paid to Party B (or Applicant) by Party A;

 
 
3.1.5
the advances Party A made for Party B (or Applicant) for performance of the
obligations of the issuing bank under such letter of credit and the import bill
advance and principal balance of the guarantee debts for taking delivery of
goods and interest, penalty interest, compound interest, penalty and related
expenses incurred for the issuance of such letter of credit, if Party A entrusts
the other branch of China Merchants Bank to transfer letter of credit to the
beneficiary after Party A opens the letter of credit upon requirement of Party B
(or Applicant);

 
 
3.1.6
the outstanding balance of the specific business under the original Credit
Agreement (No._______) signed by and between Party A and Party B (or Applicant)
since the effective date of the agreement (if this article is applicable, please
tick the box with a " √ " );

 
 
3.1.7
the expenses incurred for the recovering of debt by Party A against Party B (or
Applicant) and for the realization of the mortgage right (including but not
limited to legal fees, counsel fees, announcement fees, service fees, travel
fees, etc.).

 
3.2
As for the revolving credit line, if the loans or the principal balance of other
credit Party A provides Party B (or Applicant) exceeds the amount of credit
line, then Party B shall not assume guarantee responsibility for the part of the
credit principal balance exceeding the amount of credit line and it only assumes
guarantee responsibility for the loans within the amount of credit line or other
credit principal balance and the interest, penalty interest, compound interest,
penalty and other relevant expenses thereof.

 
 
- 5 -

--------------------------------------------------------------------------------

 
Notwithstanding the above-mentioned provisions, both parties make it clear that,
even if loan or other credit principal balance provided by Party A to Applicant
exceeds the amount of credit line at a certain time point during the credit
period, the sum of various credit principal balance does not exceed the amount
of the credit line when Party A requires Party B to undertake mortgage guarantee
liability, then Party B shall not file a defense on the ground of the
above-mentioned provision, and it shall assume the mortgage guarantee obligation
with the mortgaged property for all credit principal balance and interest,
penalty interest, compound interest, penalty and related costs thereof (specific
regulations are subject to the provisions mentioned in Article 3.1).
 
Article 4  Independent Contract
 
This contract is independent and unconditional, and its effectiveness is not
affected by the validity of the Credit Agreement and the specific contract. It
shall not be affected by any agreement or documents signed between Party B (or
Applicant) and any units/ individuals, not shall it be affected by any changes
due to the changes by Party B's (or Applicant's) fraud, reorganization, cease of
operation, dissolution, liquidation, bankruptcy, consolidation (merger)
separation, reform, etc., or Party A's giving Party B any grace or extension or
Party A's delay in exercising any rights to recover the money owed by Party B
(or Applicant) according to the relevant agreements. When Party A’s debt has
other mortgage guarantee or pledge guarantee or guarantor, in the event that
Party A gives up the priority order of mortgage; gives up, modifies or
terminates other mortgage guarantee, pledge guarantee; changes or releases the
guarantor from guaranty liability; or Party A chooses to request Party B to bear
guarantee liability of the mortgaged property in advance, Party B shall bear the
guarantee liability for Party A in accordance with the provisions of the
mortgage contract.
 
Article 5  Mortgage Period
 
Mortgage period refers to the period from the effective date of this contract to
the date when statute of limitation for the credit debts under the Credit
Agreement expires.
 
Article 6 Mortgaged Property and Custody of its Ownership Certificate and
Responsibilities
 
6.1
During the mortgage period, the mortgaged property is under the custody of Party
B or its entrusted agent. Party B or its agent shall properly keep the mortgaged
property and shall be responsible for the repair, maintenance of the mortgaged
property and ensure the same in good condition. It shall be subject to Party A's
inspection from time to time.

 
 
- 6 -

--------------------------------------------------------------------------------

 
6.2
During the mortgage period, Party B shall not conduct any acts that may cause
the value of the mortgaged property decline; if such act is done, Party A has
the right to request Party B to stop such act and recover the value of the
mortgaged property, or provide new mortgaged property acceptable to Party A. The
expenses incurred for recovery of the original status of the mortgaged property
or for setting a new mortgage shall be borne by Party B.

 
6.3
At the date of the execution of this contract, Party B shall give the ownership
certificate of the mortgaged property and other relevant evidencing documents to
Party A under its custody. Party A shall keep them properly. If the ownership
certificate of the mortgaged property is lost due to Party A's improper custody,
Party A shall bear the related fees for making up the same.

 
Article 7  Registration of the Mortgaged Property
 
7.1
During the period as required by Party A, Party B shall cooperate with Party A
and take this contract and relevant information to complete the registration
procedures with the mortgage registration authority.

 
7.2
Based on the principle of good faith, Party B shall actively cooperate with
Party A to complete relevant formalities in accordance with the above
provisions, if it fails to do so due to reasons of Party B, Party B shall bear
the compensation liability for the loss incurred by Party A.

 
Article 8  Insurance
 
8.1
Party A shall take a property insurance in sufficient amount to cover the
category as required by Party A for the mortgaged property with Party A as the
first beneficiary and give the insurance policy to Party A for its storage. The
period of insurance shall be longer than the agreed credit period in the Credit
Agreement. If the credit period is extended or after the expiration and the
credit debt is not settled, Party B shall apply to go through the procedures for
extension of the insurance term. If a loss of the insured property occurs, Party
A has the priority to withdraw the credit debt principal and interest and all
other related costs from insurance indemnification under the Credit Agreement,
or after consultation with Party B, to deposit the insurance compensation into a
margin account (margin account is the account which Party B has actually opened
with Party A, or the margin account automatically generated by Party A's system
when the margin is deposited, the same hereinafter), for the related loans, the
discount or acceptance of bills, or letters of credit or recovery of
corresponding money/payment of payables upon the expiry date of the letter of
guarantee.

 
 
- 7 -

--------------------------------------------------------------------------------

 
8.2
If Party B fails to take or extend the insurance period for the mortgaged
property according to the requirement of Article 8.1, Party A shall have the
right to do so in the name of Party B and all the costs thus incurred shall be
borne by Party B;

 
8.3
After the expiry of the insurance period, if Party B (or Applicant) fails to pay
off all debts under the Credit Agreement, Party B shall go through the insurance
renewal procedures concerning the mortgaged property. If Party B fails to do so,
Party A shall have the right to do so in the name of Party B and all the costs
thus incurred shall be borne by Party B.

 
Article 9  Limitation on Disposal of the Mortgaged Property during the Mortgage
Period
 
9.1
During the mortgage period, Party B shall have no right to unilaterally sell,
exchange, gift or otherwise transfer the mortgaged property under this contract;
if Party B needs to transfer the mortgaged property under this contract with
compensation, it shall satisfy the following conditions before doing so:

 
 
9.1.1
It shall obtain a written approval from Party A and inform the transferee that
the transferred property has been mortgaged; where Party B fails to do so, the
transfer will be invalid.

 
 
9.1.2
If the price of the mortgaged property after transfer is significantly less than
its value that it is insufficient for the full compensation of the credit amount
and all other expenses, Party A has the right to request Party B to provide
other property as guarantee; If Party B will not provide the same, the mortgaged
property cannot be transferred;

 
 
9.1.3
The money from transfer of mortgaged property by Party B must be directly
transferred into the account designated by Party A for payment of the principal
and interest of the credit debts under the Credit Agreement and all other
related costs in advance; or the money shall be deposited in full into the
margin account Party B opens with Party A. Such money, from the date of being
transferred into the margin account, shall be regarded as specified and
transferred to Party A and will continue to be used as a pledge guarantee of
Party B (or Applicant) under the Credit Agreements. Party B has no objection
regarding the above and shall assist in completing relevant procedures as
required by Party A.

 
 
- 8 -

--------------------------------------------------------------------------------

 
After Party B fully transfers the money from transfer of the mortgaged property
into the account designated by Party A, Party A may assist Party B in completing
the cancellation registration procedures in relation to the mortgaged property
and return the ownership certificate of the mortgaged property to Party B.
 
9.2
Without a written consent from Party A, Party B shall not transfer, lease,
remortgage or in any other inappropriate ways to dispose of the mortgaged
property under this contract.

 
Article 10  Expenses
 
The expenses in relation to the insurance, notarization, registration, etc.
hereunder shall be borne by Party B.
 
Article 11  Amendment and Termination of the Contract
 
After the effective date of this Contract, without consent of the other party,
neither party shall unilaterally amend or terminate this Contract. If it is
necessary for any amendment or termination of this Contract, a written agreement
shall be entered into between the two Parties through consultations. Before such
an agreement is entered into, the terms of this Contract shall remain valid.
 
Article 12  Division, merger (acquisition) and Other Obligations for Party B
 
During the term of this contract, if such circumstance as division, merger
(acquisition) and the like occurs to Party B, the entities after the change
shall assume or severally assume the obligations under this contract.
 
Article 13  In any of the following, Party A may dispose of the mortgaged
property in accordance with law:
 
13.1
one of the default events as listed in Article 10.1 under the Credit Agreement
happens to Party B (or Applicant) or any default events listed in a specific
contract under the Credit Agreement occurs;

 
13.2
Party B or other mortgagor/pledger/guarantor breaches any one of the provisions
of Article 10.2 or Article 10.3 under the Credit Agreement, or Party B fails to
perform the obligations hereunder;

 
13.3
Party B, in case of a natural person, dies without a successor or a legatee;

 
13.4
the successor or legatee of Party B, in case of a natural person, gives up the
inheritance or bequest, refuses to perform the obligations of repaying the
principal and interest of the credit debts;

 
 
- 9 -

--------------------------------------------------------------------------------

 
13.5
Party B, in case of a legal person or other organization, is shut down, its
business license revoked or cancelled, under an application for or is applied
for bankruptcy, dissolution and the like;

 
13.6
other reasons sufficient to endanger the realization of creditor's rights under
the Credit Agreement.

 
Article 14  Default Liability
 
14.1
If Party B violates the provisions of Article 6 hereof and fails to maintain or
repair the mortgaged property, causing the value of the mortgaged property
decline; or Party B's act directly jeopardizes the mortgaged property, causing
the value of the mortgaged property decline, or, if Party A requires Party B to
restore the value of the mortgaged property or provide other property acceptable
to Party A as a guarantee, Party B refuses to do so, Party A shall have the
right to dispose of the mortgaged property ahead of time schedule in accordance
with law.

 
14.2
If Party B violates the provisions of Article 9 hereof and arbitrarily dispose
of the mortgaged property, his conduct is invalid; Party A has the right to
request Party B immediately to stop the violation of Party A's mortgage rights
and restore the original state of the mortgaged property, and according to the
actual situation to require Party B to provide Party A with other accepted
property as mortgaged property, or dispose of the mortgaged property ahead of
time schedule in accordance with law.

 
14.3
If Party B conceals existence of coownership, dispute, being seized, being
detained, being leased, being created mortgage right, legal priority (including
but not limited to construction project payment priority) over the mortgaged
property or Party B has no ownership right or right of disposal over the
mortgaged property, which lead to economic losses of Party A, Party B shall
provide a new guarantee as required by Party A.

 
14.4
In case of the defaults mentioned above, if Party B is unable to provide a new
guarantee as required by Party A, Party B shall be responsible to pay liquidated
damages amounting to _ _ _ _ % of the credit amount under the Credit Agreement,
and if economic losses is caused to Party A, Party B shall compensate Party A
for all the economic losses.

 
Article 15  Collection of Related Fruits
 
After expiry of the credit period, if the loans, advances and other principal
and interest of credit debts and all other related expenses owed by Party B (or
Applicant) to Party A cannot be paid off on time, for which Party A exercises
its mortgage right, causing the mortgaged property seized
 
 
- 10 -

--------------------------------------------------------------------------------

 
or detained by people's court, then from the date of such seizure or detainment,
Party A has the right to receive natural fruits coming from the mortgaged
property separation as well as the legal fruits Party B entitled to on the
mortgaged property.
 
Article 16  Realization of Mortgage Right
 
16.1
In one or more circumstances stipulated in Article 13, 14.1 or 14.2 hereunder,
Party A may choose one of the following methods for realization of the mortgage
right:

 
 
16.1.1
directly converting the mortgaged property into money or auctioning or selling
the same after both Party A and B reach the agreement; within fifteen days from
the occurrence of any single or multiple conditions stipulated in Article 13,
Article 14.1 or Article 14.2 hereof, if both parties fail to reach an agreement,
Party A has the right to directly request the people's court to auction or sell
the mortgaged property;

 
 
16.1.2
in accordance with the dispute resolution method stipulated in Credit
Agreements, disposing of the mortgaged property according to legal procedures;

 
 
16.1.3
this contract, after notarized by both parties through which enforceability is
conferred to the contract, Party A may directly apply for a people's court of
competent jurisdiction for enforcement.

 
16.2
The money from disposal of the mortgaged property in the above ways, Party A
shall have the priority for repayment. The part of income which exceeds the
loans, advances and other principal and interest of the credit debts and all
related expenses owed by Party B (or Applicant) under the Credit Agreement shall
belong to Party B. Party A shall exercise its recourse separately for the
insufficient part.

 
Article 17  Extinction of Mortgage
 
Upon expiry of the credit period, if all the principal and interest of the
credit debts owed to Party A by Party B (or Applicant ) under the Credit
Agreement have been returned on time, all mortgages will automatically extinct.
Party B's property right certificates or proof and property insurance policy
kept by Party A shall be returned to Party B. If Party B requires, Party A may
assist with the procedures for cancellation of the mortgage registration.
 
Article 18  Not Deemed as a Waiver
 
During the effective period of this contract, any tolerance by Party A to any of
Party B's (or Applicant's) default or delay, extension or postpone of the
exercise of the rights and interests
 
 
- 11 -

--------------------------------------------------------------------------------

 
under the Credit Agreement shall not prejudice, affect, or restrict all the
interests and rights of Party A as a creditor in accordance with relevant laws
and regulations and this contract, nor shall it be deemed as Party A's waiver of
the right to take actions against any existing or future default of Party B.
 
Article 19  Notice
 
The notice, request or the like between Party A and Party B in relation to this
Agreement shall be sent in written form.
 
In case of delivery by hand, it shall be deemed as being served when the
addressee signs the delivery note (otherwise the date of rejection); in case of
delivery by mail, it shall be deemed as being served on the seventh day after
delivery; in case of delivery by fax, it shall be deemed as being served at the
time when the transmission of the receiver is confirmed.
 
Party A's Contact Address: No. 535, Shifu Avenue, Taizhou
 
Party B's Contact Address: Datang Village, Jiantiao Town, Sanmen County
(Linguang Industrial Park)
 
If any Party changes its contact information, such Party shall timely notify the
other Party, otherwise it shall bear the losses thus incurred.
 
Article 20  Debt and Mortgage Transfer
 
20.1
No matter the creditor's right of the collateralized mortgage of the maximum
amount is determined or not, if Party A transfers all creditor's right under the
Credit Agreement to a third party, it shall transfer the mortgage of the maximum
amount to the transferee as well.

 
20.2
After the creditor's right in the mortgage hereunder is determined, if part of
the creditor's rights are transferred by Party A, the mortgage of Party B are
subsequently transferred, Party A shares the mortgage right of the mortgaged
property with the transferee according to the proportion of the creditor's
rights they respectively hold; before the creditor's rights in the mortgage
hereunder are determined, if part of the creditor's rights are transferred by
Party A, then the maximum amount of Party A's principal creditor's right of the
original mortgage of the maximum amount shall be reduced accordingly (i.e.
transferred part of the creditor's right is deducted from Party A's maximum
amount of its principal creditor's right which is originally mortgaged with the
maximum amount), after the non-transferred creditor’s rights of Party A are
determined, Party A shares the mortgage right over the mortgaged property with
the transferee according to the proportion of the creditor's rights they
respectively hold.

 
 
- 12 -

--------------------------------------------------------------------------------

 
Article 21  Terms
 
The terms in this contract, unless otherwise expressly stated, shall have the
same meaning as those set out in the Credit Agreement.
 
Article 22  Applicable Laws and Dispute Resolution
 
22.1
The conclusion, interpretation and construction of this contract and the
settlement of any dispute hereunder shall be governed by the laws of the
People's Republic of China.

 
22.2
Party A and Party B agree to settle all the disputes arising from implementation
of the contract through the dispute resolution method agreed in the Credit
Agreement.

 
Article 23  Effectiveness of the Mortgage Contract
 
This contract shall become effective when it is signed (or sealed) by the legal
representatives/the main responsible persons or their authorized agents and
affixed with official seal/special seal for contract, and becomes invalid upon
the expiration of the mortgage term or the date of settlement of all the
principal and interest Party B (or Applicant) owes to Party A under the Credit
Agreement and all other related expenses (whichever occurs later).
 
Article 24  Miscellaneous
 
24.1
[Note: In Chinese version, there is the number of such section.]

 
24.2
[Note: In Chinese version, there is the number of such section.]

 
24.3
[Note: In Chinese version, there is the number of such section.]

 
Article 25  Annex
 
This agreement is made in three (3) copies. Party A, Party B and ____, ___ will
hold one respectively. Each copy shall have the same legal effect.
 
 
- 13 -

--------------------------------------------------------------------------------

 
List of the Mortgaged Property
 
Under the Mortgage Contract NO.: 8099110808
 

 
Property Owner
Zhejiang Jonway Automobile Co., Ltd.
Unit: _____ yuan
No.
Name
Location
Right Certificate No.
Area (㎡)
Appraised Value
Value of Creditor's Right
1
Land
Shang Peng Factory, Da Tang Village Jian Tiao Town, Sanmen County
San Guo Yong (2010) No. 000898
70535.00
37,171,945.00
17,000,000.00
2
Land
Shang Peng Factory, Da Tang Village Jian Tiao Town, Sanmen County
San Guo Yong (2010) No. 000899
18431.00
9,713,137.00
4,000,000.00
             
Total
88966.00
46,885,082.00
21,000,000.00
 
Mortgager
(seal)                                                                                                Mortgagee
(seal)
[Seal of Zhejiang Jonway Automobile Co.,
Ltd.]                                          [Seal of Taizhou Branch, China
Merchants Bank]
[Seal of Luo Hua
Liang]                                                                                   [Seal
of Xu Yue Jun]



 


 
 
- 14 -

--------------------------------------------------------------------------------

 
Special Notes:
 
All the articles of this Contract have been fully negotiated between the
Parties. The bank has asked the Parties concerned to pay special attention to
the articles in relation to the responsibility exemption or limitation of the
bank's liability, the unilateral rights the bank entitled to, the terms for
addition to other Party's responsibilities or limitation of other Party's
rights, which have been fully and correctly understood. The bank has interpreted
the articles hereof at the request of the Parties concerned. The Parties hereto
have understood the articles consistent with the provisions of this Agreement.
 


 
Party A: [Seal of Party
A]                                                                                     (seal)
[Seal of Xu Yue Jun]
 
Responsible person/ Authorized agent :( signature or seal):
 


 
Mortgager: (a legal person entity or other organization)
 
Party B: [Signature]
 
Legal representative/Responsible person or authorized agent: (signature or
seal):
 
[Seal of Party B]
 


 
Signature for Mortgager (a natural person):
 
Party B (signature):
 
ID No:
 
Address:
 


 
Date of signatures: 11 August 2011
 


 
 
 
- 15 -

--------------------------------------------------------------------------------

 